117 F.3d 1425
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re:  SALVATORE JAMES MARINO;  Dolores Carmen MARINO, Debtors.Carolyn A. DYE, Chapter 7 Trustee, Appellant,v.KENNETH J. RIVERA, individually and as trustee of theKenneth J. Rivera Trust, Defendant-Appellee.
No. 96-55389.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted June 6, 1997July 1, 1997.

1
Before:  BROWNING, FLETCHER and KOZINSKI, Circuit Judges


2
MEMORANDUM*


3
Carolyn Dye, Chapter 7 trustee, appeals from a decision of the Bankruptcy Appellate Panel("BAP") denying her request to avoid as preferential transfers deeds of trust to two parcels of property, one located in Riverside County (the "Riverside" property) and the other in Orange County (the "Orange County" property), given to Kenneth J. Rivera by the debtor James Marino.


4
Decisions of the Bankruptcy Appellate Panel are reviewed de novo.  In re Alsberg, 68 F.3d 312, 314 (9th Cir.1995).  We review the bankruptcy court's conclusions of law de novo and the court's findings of fact for clear error.  Id. We have jurisdiction under 28 U.S.C. § 158(d) and we affirm substantially for the reasons stated by the Bankruptcy Appellate Panel in its opinion.


5
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3